Case 1:19-cv-02695-AT Document 3-3 Filed 03/29/19 Page 1of5

 
Case 1:19-cv-02695-AT Document 3-3 Filed 03/29/19 Page 2 of 5

 

LF LOSOE Jequinyy voynysiBay joloseusui67
UBC) JO SADUNYIAS | SLE Dd | HISAW | sOOgDE) UDYNS jouIpOYW | BOs Xog Od
O71 aus

‘slapjoyereys stp Aq peys[duioo pur uSxeHoptm ore sarLAnoy FeHIE] ot pus auQ ese
JO 51800 JYOs,, SI} [TIM Smouenpy yooforg sy, SuoyT sayy 01 Sunejor syomsise yo odéy Aue anoex9
JO SUOISSNOSIP S[quUOT[oR AWE OTM IaiNe JOU [LM syne ej “Seu s[quisumuu pessnosip sary aM SY

*‘(_susteuly polorg way, Suey, ay) wawdoraaap
$,joalory eu Jo saseyd wo-Mopoy otf rot Fmoweury ony ssueue oj ojqissodom st yw ‘sontanoy pepe]
3UQ ese g sR Jo Uone;dwos ay3 iuasqe ‘Moy srepfoqereys s.Aueduio-y on} Jo [Te pre nod puE om sy

"LSeRIAHOY [PROT om] (Asorens Suyjsyen pue weld Suseyd polteyep “Supouay ‘sorpms

[EYROUIMOIAUS “SuLleoursus pue usisap syeUIeYyos “Surmuedisjsew sy} FUIpN[OUT} semLATIOR aU aseqg
[ELIE 2q] Joy ponnber nor ozs Ajoyeunxoidde op ostei 0] sem (,.¥q,,) jWeweaty weudopssg
ay) fo Surmdis om eye peysidurosce oq 01 Sump ism Ato ay “VHS om Aq poyetduicquos sy
qoalorg suseng sy] Jo Alsalpsp pue vorNeexs A[aury pur Justogye “qyOOUIs 9q4 SULMsse Spy

DOD pue WOU Joy ayes pepoueuy opracid 0} pamjonys Apoayied seas 1107 Ul pousts (..sJepjoqereys.,
oun A[aanoey[oo) DOD pue Vou ‘..OVNO:.) “oul ‘emsemg gory (..VHS,,) Momsers y Joppoyareys oy.
IZULISIoy Jsppoyaieys sy culouenLy jololg ¢ WolJeS

 

“Amory Jowreg pue ureg “Nos qa reqncy w
BUYooUl ol} Ye SEM SUOTSEIIO POI Jo sto — (ABA pure pudy ‘Arenigay ‘Arenwep) suo[szoco ayzredas moy
WO pay[Nejap sey 90 ‘Moy nod sy “JUsMIesIs y Joppoyareys ou] Jopum suoHesl[go peso] St JO DOD Aq
syneyop pyyssodimd pue psyeadal sy] Jo asneseq ATS[Os INQ — sUOTIOR S.OYWO 10 8. Wy FO esneoa Jou —
yooforg su) UT sep 0; sXejep Aueur peoustiedxe sey (,Auedmo5,, sy) OTT suisemg ‘st sur] ono eq],

-AEMIUMS STYEIS SIBINDE PUE SSLONOD F YEN NOA eptaoid [jim Ao] se wpe) sti Ul parysiyysry
BABY [ SUOHOSS JUVASTOI 9} O} MOMUyE MOA JSP [ “_ET SUNf Uo NOA O} jtes om Wad) noumMs
quasi om) Jo Adoo v poysene savy] ‘arey DOO Aq woneyuescidaisnm Jo Arcishy omy wesdexr wey Joey

FRET DOOD T GoHIeg

-(aveforg,,) efod

SUISEWCO SyL JO SMIEIs BY} 0} SUQLIOI samlAToe Aoy oy JO JooIsy STep oy Jo se oyepdn Ue Moyaq PULL ases[g
“TRMS Ng Ie2¢y

Syepdyy — poslory swiseNIO

TEC yeosngAy

sored sy,

sHEIyy UND jesoy
resqeA-TV WW aewleng

S$10Z “6z SUN

 
Case 1:19-cv-02695-AT Document 3-3 Filed 03/29/19 Page 3 of 5

 

LS LOBOL Fequiny voynss)| Bey jofssaunui6’
UDWE) JO SIOUMING | $11 Dd | Wasnw { soogny unyng joupow | sos Xog Od
OT] auGoug

‘stapjoysiens s.Aaedeio-) sty 103 sygoud
ap SULINISI JUSUYSSAUT SzIsyno Surtees (IF) osye pue ATMOS PRUOAEU pre pRooy 3y] 01 SULINGLyO (11)
SUI OWES JURE STIG UeAC JO oFEUE]NS oy} Jo pueig stp soueque (1) oy esodmy ysrewpuey porejoop
$,SUISPUIC WEN oumy UI JOU Isnf S11 INq - WOLBArOSqo SOLAS puE [eLALY & $41 “Ajjenjoe — snolAqo pue ~
Jemuou sy — Sea sty] SUDPUND Joy staMjo Jo Woy] SZ1ONI10 1.Uop pure 1,Wed J “Wey Joy Asuoul s10ul seul
Ayqeuonsenbun TIM yeqy asnessq — joid ey uo sasnoy 3 sjsjoy Amo pimq pue sped s.joaforg 2m Jo
PH 168 0} oy] pynom [Ly “sed sug wt o1 vayods oAey am sicdopaAop JoyLo expan jou are Aoyy — (Aueduiosy
ama 1deoxe) sadojsaap Aue oy] “log, SUIMIOD SI JuSUIMIOS §nOUNg aieqM ss5INO9 Jo 398 Oy Ases $1]

‘soord [lo Sunyyey Woy ssoteqgingsip o1uicuosa
quarme sup go ajids ut uoas — ajqeiyoid Aisa pure oqiseay Ayperoremmios Area st jooforg sty yeu] sarse
AWSHOWMTUDUA [pe pue — oye\Se-[ee1 ut spadxe peloueuyy poyoyustydos [euorsal peroass WM ple — yeosnj
yoeg Surpnyout — syueq pesoy soles ayy [ye Ys Pepow eloueny yoosesd s,Anedureg om paysai Ajporesder
ple APUS|sIsuOD SABY OMA “OoB] SII UO pMsqE ST ,.2[qBIA Alfeloreurm0e jou sl joafoad ay, Tey} aur 0}
poviodas se nod 0) JUSTITIOD sowing “Sede jooupuy pup Syung jouCi saa Abi Isa St APD LBS PSO
FAM --- sqisesy Aypersaumutos st — peatsouco Apuesaid se — josforg ay se Suc] se uonUsM s,YWOY
4OU SI SAdTIAq | GOT -- slog ey] Jo .esodmg yreupur’y,, oy} petopaeqe aM Jt pasearoul aq Ajisea
Pinos pur — Aqpjesy ob are (Sf) HON ys Pue Wal Oy Josaud oy ~jooforg sy Jo ANIqeyjord
sty SuisessoMl Aqoisy) STuStIE[s [EYMepIsAl puE [ELIIeUIlios SIO ppe ple sLiesg oy Jo je Jo stos
jo polorg om] pu 0} Jooforg otf Jo USIsep ay Apow oj soise sispjogereys s,Aueduio; emp se Duoy sv
JS@AUT 0} ST P[NomM nouns ‘noums jo UELLTeY st} WIM Wolssnostp IMA Jo Zulpuejsopun Au wo peseg
‘nowmns Aq pesod suoysanb 0] siamsue pajtelsp poytugns Aueduoy om “oT Oz ‘11 Suny UO MOUy TOA SY

apa] Moun y

 

 

S}Sd10}U] JUTUSIADY -— WOTIIS

‘sdOnes [qo Wsy] UO paynesep pue sestutoid oy) uo pessuesl DOD “smotseas0 Yons [Te UO

“HOT[[IO QL $ ISSAUT Of (S[UOTUOSISE ssoq JO a0
Joy a1aqy aism N04) ARPT pur [Udy ‘Areniqey Ul FUODI00 juedaliip apiodas saiu7 UO pasise Ay Usq],

“SIOAMET S,ATRCUIOT SI] PUR DOD
UUM Fulssise pure Suyenosen suyguow xis yusds (Auedm0D sy Jo JTeYsq UO) OVINO weTUC snoracid
otf MO MOTT} pue 3OD JoF sound wononystos sy1 a[qnop pynom AuedwoD st] JI yo pres Aoq) way],

“1S42] 99M B PUL Hew pesuego Ast] ust,

"VHS oq) Jo sustmeznbe oyq iad se uorpiut go pommber nowy
JSIAUL O} PIVWse DOD ‘Fequilesaq] Ml Jayeasisy] ATOYS “SUD ese JO SALARY [ELIOT oyy JO HoHMOSxe
pue souenuojied aly someny 0) JueMesis y SUIOUBUL] CIS] WONT ozg e paynooxe UeAEY TY JeISETA
pue Auedurod ay voy STOT “OZ JequIsAON] UO paLM00 ayec] JWsUlosIsy SULOULULY op ‘Mow Nos sy

"SMOTISPROY [LUOTSSy puL sayes ue[d-jjo se fom se (uoysydutos paren sug aseyg se SuloueuLy yosforg
Wa] Suo{ ay] 1oJ SuBueue Surpnjour) yooforg sy youne] Apduoad 0} sepso ul sug aseyg se[dutoo oy
BONE O7F SU} estes 0] sem — WHS oq] Aq psyeydutaqiios se ~ asporaxe W[-ysod ysily 94) JO Joalgo ayy ‘og

 
Case 1:19-cv-02695-AT Document 3-3 Filed 03/29/19 Page 4 of 5

 

 

LS LOSOL sequinyy UoyDys!Bey pomseunuE>
LUDWIG JO BOUTYING 1 CLL Dd [| HON | SOOqNE) uOYAS youlpEW | SG/ XOg Od
371 aurGouwg

“OLOZ *ST ATH AG Spnypouds ][LM SUOTSSNOSIpP TONS JO SMIODINO SY], “IOJSOAML paySoseqUi
He St OYM PUNY oIsuag ueedoing ou] WIM uoneHoOseu snopes wu pesedue ose st Aueduro-y oyy7,

 

Pung Wolsuad ubedodn |

“syoofoid PBUOTEWISIM aT}
pure sarmeduros “g"/) 1oF suotN{OS Salo Jo eFuLd & siajzo Yue W]-xXq “Mowy Nos sy *,67 euNe GO sn
JO} SMyseu v poSueue Asy} WOM ILM saqelg portug ot Jo yueg podmy-piodxy sq Jo s9orC FupEg
JolqD su] WL jeoul om. PapiusuIM0del pus OC] WI ASsequUAy UEWIO 319 TIM Jeu uaty Jueunedsq srg
SO SLL “slorg surseni¢g sq 10} sueyd peuorendse oy] Yo sayeig paylur) 90) FO Juepisalg at Jo epuese
Ou WEM JUSMIUB Te 30) aeysTOTIAp 0] JUstMIEdad S125 "Sf ep JO Arejsioag stp 0] Jestapy Asolomyes ],
pue soulaIog ot] Jo soIgO om TIM (Od “UOLsuTyseM TL pue NY) Sq) 2) Jeu osje Auedmog aqy

 

WUpAl] UIIMLAGAOL) Sf]

“9107 “OE
isnény Aq sup oFe sallojse[IMl Tons [[e — yWeq esounyD poysorsyMl ue YIEM SutoueuLy yoaforg wey, Buoy Jo
ssqooid ot} oyEt[LOey se yjom se AyIgedes SUNSENUOS pUE JHSLSSAUI Aresssoou su] aplaaid 0] JojoeOD
Sse FUIpesl E PU! IO|SSAM! SSsUIYD SUIpes] eB Ioy adveLe oj soyepuei Jusmidojsacp Ayoedes ueumy
PUE SoOMOSAL NF) SO) SSN 0} FUSTMMMOD sty posssidxe pre oT Suny UO wes} Mo WLM jou (.SGONDN,,)
SSOLAISS Joofolg OJ SoyJO SUOVEN peyluy] oy) Joy to} OMG eUYD 9M AOW ‘Suerx Noy iq ‘Wyusere sy

‘dew quewusiye peyore on] 998 esealg
(sD) s[eop JusuidojsAaq] a[qeaieysng suOneN pelluy) SY} YM Wey amMy[NS-YSry Newp pue spwag
SUISZLEC) SY} JO JUSMUSITE sq] peseomoys ple WOK Man Ul 9107 ‘g] ABW] Uo WoneAOUTY Ho ITEMS
PLO, pottoddns suonen porn sip ye oolorg sq) Jo Wolsstar on} psyuaserd Anedu0; oy ‘mouy nod sy

(SdOND Sevtdda sy foeOd gy L0f BLED SUCTION pays]

 

“JEP 01
Wim Sulpeep used SARy 94 sore ssouryD 07 syesodoid mo uo dn-morpoy 01 ysem Txeu Stille 0} jaaey
[11M J pue Weg Mog "9107 “CST wnsny Aq soled sssuTYD oy) WIM SUO[ssTIosIp [EMAIOJ Mo apnjouod o}
Surdoy si Aueduros sul “sqMou g Jo pouied @ ember Aypeor 4 sane ssoulyD WL SmOTFEHOSeU snOLIES

“(Sone
aSOUTGD,,. SU) “pT BUND Jo uoTelodio7 yeaBnyeley] pue “Auedurog wonsnysueg suouesyunue)
way ‘uoneiodiog SuusemBuq coponnsuey seg euIyO “Ajoumen ‘siojssau pur siojoequeg
snorsysaid SOU $ OTS JO [BIOAIS TIM SUOTIEMOSeU snoLes UI pesesus st Aueduio; oy) ‘mouwy nod sy

 

BIDPAl] SAOJSAAMY Pp SAOLIDAZUO,} OSAUIY )

‘Isisea TORU AI9A DOH sU] Ul SI0}S3AU] Uys SUoleOSeu Mo ayEeUT [LM WI aste9eq
Jey} MOLD] 0} pseu om “‘pasueyo sey yeUIpUr] [euoyeET e pying 0} suoueNdse pue oaqoelgo poreys mo Jy

 
Case 1:19-cv-02695-AT Document 3-3 Filed 03/29/19 Page 5of5

 

LS LOBOL 22quNNY oYDUs!Bay jolsveunE>
URL JO YOUNG | SLL Dd | LOIN | SCAqNE Uo_NS jouIpOW | BOs XOg Od
37] eurboug

ueqoid "fue
“‘spredel Jsog

“BUTyD pue edomy ‘oq “aolSunyse Ay 1 ssuyseur Jo spuncr yuascud mo dn ysmmy
] pue wes Jaye Aqne-prwm U1 yeosnyA] UT Ue | USK UeUMeyng Jods pepejep slow Yon @ NOA SAIs Wes |

“potted st
Saump oaye Auedwo7 oy) Saidsoy 03 Ayperoueag SuuMquywos Joproysreys Ayo suy si pue step a1 ash
HOLM gzg yueds sey ‘Ny SUISeNIC ~pasooid 0} Japio UE SUC eseyg JO SOMA [EOI] ot} 72] dures sn
Aueduio7 ay} asrresaq — Ustmysoaul Aymbs won 7 P polbo six SSANI 0} WY 0} soyoU aalF us jsnuz
Ateduio? ay “OOD sovjder oj Josaaut lowjoue sutmoes Apyamb ur pasoons jou saop Aueduieg sq] J]

“sleqjo pue ‘puny worsued uesdomy oq) Sued WI-xXg “S'fQ st} ‘some esau om
nomng Stipnyowl - LotMyos FuouENLYy pu JUSsuNSaATI Ue spnpouos pue syenjeas 01 Surop Apuesaid are a4
SE SOMAaSTIp snp sii eztyeuy isnut Auedmog oy ‘MeUAseAUI $,990 Wo SuLA[al pousMay are a eI] MON,

"pejsenbal nod $e LOTeST[qQo yuaUSsSAUt
Amb 5, Vou Avpep ves Avediuog stp leq os say 8.595 S32} 0} 20jSeaul Jeygour Jo [len sq] UO 10y ae
aa “SoTAoe odomg-eulyD-VSn-ipues sage aqj Woy oes tea nod sy JOA OS OP OF YOY payse jou sey
Avedwoy ay] — jsonbas mod tod —jnq Ambe WNL OZF ST ISSAUL OL WHS oy) asd payeByjqo mou st yoy

Jey) Op [TIM om pure — pie ery jou si
— Jey Op Wed oA “DOO Aq sh Joy poyears wreyqoid oyy sayos pue Aferenbs syory oy) soe] 0} post om pue
~OVINO pues you - Saedmes on mm sreppoyareys ot soavey weyy -(Apusouye a Appomb ysrjdmooee
He OM Tort) Jeployereys & se Wiel] eA0UIs! OF pos om ‘SIO[OO ony S}I UMOYS sey AO Jeu MON

 

$0319 Pxoh] PF WOlag

 
